Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 10,12,13,15,16,18,19 is/are rejected under 35 U.S.C. 102a as being anticipated by Wang et al (US 20120182261)
Regarding Claim 10,
Wang et al discloses (Fig. 12 and Fig. 6b) a display layer (74), configured to display an image; a first electrode layer (20b), disposed on the display layer and comprising a plurality of first electrode chains (fig. 6b); a polarizer (84), disposed on the first electrode layer (20b); and a second electrode layer (20a), disposed on the polarizer (84) and comprising a plurality of second electrode chains (20a, Fig. 6b), wherein the second electrode chains (20b shown in Fig. 6b) and the first electrode chains are alternately disposed and insulated (76) with each other.
Regarding Claim 12,
Wang et al discloses (Fig. 12 and Fig. 6b) wherein a positive projection area of the polarizer on a horizontal plane is less than a positive projection area of the display layer on the horizontal plane. (the part where the polarizer is protruding is considered a projection, in this 
Regarding Claim 13,
Wang et al discloses (Fig. 12 and Fig. 6b) further comprising a driver chip (voltage source [0044]) , a plurality of first connection lines, and a plurality of second connection lines, wherein the first electrode chains are connected to the driver chip through the first connection lines; and the second electrode chains are connected to the driver chip through the second connection lines. . (Both the first and second electrodes are connected to a driver in order for those sensing points to be sensed).
Regarding Claim 15,
Wang et al discloses (Fig. 12 and Fig. 6b) wherein the display layer is an organic light- emitting diode display (OLED) layer, a cross section structure of the OLED layer [0016] comprising a substrate, as well as a switch array layer, an OLED layer, and a packaging layer that are located on the substrate in sequence; and the first electrode layer is located on the packaging layer.
Regarding Claim 16,
Wang et al discloses (Fig. 12 and Fig. 6b) further comprising a glass cover plate [0022], wherein the glass cover plate is located on the second electrode layer.
Regarding Claim 18,
Wang et al discloses (Fig. 12 and Fig. 6b)  wherein the display layer is a liquid crystal display layer [0021].

Regarding Claim 19,
Wang et al discloses (Fig. 12 and Fig. 6b) a display layer (74), configured to display an image; a first electrode layer (20b), disposed on the display layer and comprising a plurality of first electrode chains (shown in Fig. 6b); a polarizer (84), disposed on the first electrode layer (20b); and a second electrode layer (20a), disposed on the polarizer (84)and comprising a plurality of second electrode chains (shown in Fig. 6b), wherein the second electrode chains (20a) and the first electrode chains (20b) are alternately disposed and insulated (76) with each other.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1,2,4-9,11,17,20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20120182261) in view of Kimura et al (US 20130285966)
Regarding Claim 1,8,11,17,20,
Wang et al discloses (Fig. 12) A display assembly, comprising: a display layer (OLED,[0016]), configured to display an image; a first electrode layer (20b), disposed on the display layer and comprising a plurality of first electrode chains (20a); a polarizer (84), disposed on the first electrode layer (20b), wherein a positive projection area (the part where the polarizer is protruding is considered a projection, in this case it is a with a certain thickness that 
Wang et al does not disclose a first optical adhesive layer is disposed between the polarizer and the first electrode layer.
Kimura et al discloses [0067](Fig. 2) a first optical adhesive layer (13) is disposed between the polarizer (12) and the first electrode layer (14).[00067]
It would have been obvious to one of ordinary skill in the art to modify Wang et al to include Kimura et al’s optical adhesive motivated by the desire to reliably attach the polarizer to the electrode.
Regarding Claim 2,
In addition to Wang et al and Kumura et al, Wang et al discloses (Fig. 12) further comprising a driver chip (voltage source [0044]), a plurality of first connection lines (the lines that connect the electrode 20b to the driver), and a plurality of second connection lines (the lines that connect the electrode 20a to the driver), wherein the first electrode chains  (Fig. 6b) are connected to the driver chip through the first connection lines; and the second electrode chains are connected to the driver chip through the second connection lines. (Both the first and second electrodes are connected to a driver in order for those sensing points to be sensed).
Regarding Claim 4,
In addition to Wang et al and Kumura et al, Wang et al discloses (Fig. 12 and Fig. 6b) wherein the first electrode chains (20b) each comprise a plurality of first electrode patterns electrically connected to each other, and the first connection lines (lines connected to 20b) are formed at the same time when the first electrode layer (20b) is patterned to form the first electrode patterns.
Regarding Claim 5,
In addition to Wang et al and Kumura et al, Wang et al discloses (Fig. 12 and Fig. 6b) wherein the second electrode chains (20a) each comprise a plurality of second electrode patterns (20a)  electrically connected to each other, and the second connection lines (lines that connect voltage source to 20a) are formed at the same time when the second electrode layer is patterned to form the second electrode patterns.
Regarding Claim 6,
In addition to Wang et al and Kumura et al, Wang et al discloses (Fig. 12 and Fig. 6b) wherein the display layer is an organic light- emitting diode display (OLED) layer [0016], a cross section structure of the OLED layer comprises a substrate, as well as a switch array layer, an OLED layer, and a packaging layer that are located on the substrate in sequence, and the first electrode layer is located on the packaging layer.
Regarding Claim 7,
In addition to Wang et al and Kumura et al, Wang et al discloses (Fig. 12 and Fig. 6b) a glass cover plate [0022], wherein the glass cover plate is located on the second electrode layer (20a).
Regarding Claim 9,
In addition to Wang et al and Kumura et al, Wang et al discloses (Fig. 12 and Fig. 6b) wherein the display layer is a liquid crystal display layer [0021].

Claim 3,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20120182261) and of Kimura et al (US 20130285966) in view of Uehara et al (US 20180314380)
Regarding Claim 3,14,
Wang et al and Kimura et al discloses everything as disclosed above.
Wang et al and Kimura et al does not disclose wherein the display layer comprises a switch array layer in a cross section of the display layer, the switch array layer has a cross section structure comprising a metal layer, and the metal layer comprises a first wire, a second wire, a source, and a drain; the first connection lines are connected to the driver chip through the first wire; and the second connection lines are connected to the driver chip through the second wire.
Uehara et al discloses wherein the display layer comprises a switch array layer [0177] in a cross section of the display layer, the switch array layer has a cross section structure comprising a metal layer, and the metal layer comprises a first wire, a second wire, a source, and a drain; the first connection lines are connected to the driver chip through the first wire; and the second connection lines are connected to the driver chip through the second wire.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/LUCY P CHIEN/Primary Examiner, Art Unit 2871